Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed February 23, 2021.
 
The proposed amendment has been entered and made of record.  Claims 1 and 7-12 have been amended to more particularly point out and distinctly claim the invention.    

Applicant's amendment with respect to the pending claims 1-12, filed February 23, 2021, places the application in condition for allowance.

Claims 1-12 are allowed as evident by applicant’s amendment.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that a data acquiring unit configured to acquire operation data of a machine and operation history data indicating an operation history of the machine including an operation load and operation conditions during that time in addition to a cumulative operation time of the machine;
an estimation unit configured to calculate a first estimated value of a monitoring parameter of the machine which is to be monitored based on the operation data, the operation history data, and an estimation model for estimating a value of the monitoring parameter at a 
a state evaluating unit configured to evaluate a state of the machine based on a difference between the first estimated value of the monitoring parameter and a measured value or a second estimated value of the monitoring parameter included in the operation data acquired by the data acquiring unit.

Independent claims 11 and 12 recites an indicator detection system and a method and also includes similar features to those of recited within independent claim 1; therefore, independent claims 11 and 12 are also allowed at least for the same reasons discussed above.

Claims 2-10 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684